*961OPINION.
Siefkin:
The only issue remaining in this proceeding is one of fact. The corporate action taken indicates that a dividend was declared in 1921 and that the petitioner’s portion of that dividend, $76,500, was credited to him by application against indebtedness. All of the documentary evidence points to the amount being a dividend and the respondent has so taxed it to the petitioner.
The petitioner contends here, however, that his purpose and that of the corporation, which he controlled, was not to receive or declare a dividend, but was to receive or pay for certain real estate transferred to the corporation by the petitioner in 1920.
We are convinced from all the evidence that the petitioner intended that the corporation should pay $150,000 for the property. We also *962believe that the petitioner was satisfied with the action as taken by the corporation in declaring and paying the dividend. The evidence does not convince us that the steps taken by the corporation, according to the documentary proof, misstated the facts. Except for the difference in the tax imposed, this very dispute, it did not matter to the petitioner how he was paid. Either way his indebtedness to the corporation was reduced by $76,500 — and that was all he expected to get, and the testimony that he intended to sell the property (for a price out of which he would get $76,500) does not show that what the corporation did in 1921 was not the thing it purported to be. We are unable to say that the respondent’s action was erroneous.
Reviewed by the Board.

Judgment mil be entered for the respondent.